     Case 2:18-cv-00843-SRB-CDB Document 122 Filed 12/01/20 Page 1 of 2



 1                                       NOT FOR PUBLICATION
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9     Victor Flores,                                  No. CV-18-00843-PHX-CDB
10                          Plaintiff,                 ORDER
11     v.
12     Brandon Ekren, et al.,
13                          Defendants.
14
             Plaintiff filed his Motion for Leave to File Second Amended Complaint on
15
     September 17, 2020. Defendants filed their Response on October 8, 2020 and Plaintiff filed
16
     his Reply on October 21, 2020. Defendants were granted leave to file a Sur-Reply, which
17
     was filed on November 3, 2020.
18
             On November 5, 2020 the Magistrate Judge issued her Report and Recommendation
19
     recommending that Plaintiff’s Motion for Leave to File Second Amended Complaint be
20
     denied. In her Report and Recommendation the Magistrate Judge advised the parties that
21
     they had fourteen days from the date of service of a copy of the Report and Recommendation
22
     within which to file specific written objections with the Court. The time to file such
23
     objections has expired and no objections to the Report and Recommendation have been filed.
24
             The Court finds itself in agreement with the Report and Recommendation of the
25
      Magistrate Judge.
26
             IT IS ORDERED adopting the Report and Recommendation of the Magistrate
27
      Judge as the order of this Court. (Doc. 121)
28
      ...
     Case 2:18-cv-00843-SRB-CDB Document 122 Filed 12/01/20 Page 2 of 2



 1          IT IS FURTHER ORDERED denying Plaintiffs’ Motion for Leave to File Second
 2    Amended Complaint. (Doc. 112)
 3
 4          Dated this 1st day of December, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
